Citation Nr: 1034205	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  07-20 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1965 to August 
1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 Regional Office (RO) in Portland, 
Oregon rating decision, which denied the claim on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In the Veteran's June 2007 substantive appeal, the Veteran 
declined a Board hearing at a local VA office before a member of 
the Board.  Subsequently, a supplemental statement of the case 
(SSOC) addressing service connection for hearing loss was issued 
in April 2008.  That same day, a separate statement of the case 
was issued for entitlement to service connection for tinnitus.  
In May 2008 the Veteran submitted a second substantive appeal 
form, wherein he requested a hearing before the Board as to all 
issues in the SOC and SSOCs sent by the RO.  The substantive 
appeal form also included a written statement from the Veteran 
that addressed only the issue of service connection for tinnitus.  
The issue of service connection for tinnitus was subsequently 
granted and is not on appeal.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997).  

In order to clarify whether the Veteran desired a Board hearing 
with respect to his hearing loss claim, or if the request had 
been confined merely to the tinnitus claim since granted, in June 
2009 the Board requested that the Veteran's accredited 
representative contact the Veteran and confirm whether he desired 
a Board hearing with respect to his hearing loss claim.  In 
September 2010, the Veteran's accredited representative submitted 
a written brief presentation on the issue, but failed to address 
whether the Veteran desired a Board hearing on the issue of 
service connection for hearing loss.  

Thus, the last evidence of record from the Veteran and his 
representative directly addressing whether the Veteran desires a 
Board hearing is the April 2008 substantive appeal form, which 
indicates that the Veteran does which to appear for a Board 
hearing with respect to all issues that have been addressed in an 
SOC or SSOC.  

Accordingly, the case is REMANDED for the following action:

The RO should make arrangements to schedule 
the Veteran for a hearing before the Board 
for the issue of entitlement to service 
connection for hearing loss.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


